UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6261


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

TONY CURTIS SPIVEY, a/k/a Tony-Red,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Arenda L. Wright Allen,
District Judge. (4:11-cr-00055-AWA-DEM-19)


Submitted:   May 2, 2016                      Decided:   May 19, 2016


Before DIAZ and FLOYD, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Tony Curtis Spivey, Appellant Pro Se. Robert Edward Bradenham,
II, Assistant United States Attorney, Newport News, Virginia,
Dee Mullarkey Sterling, Assistant United States Attorney,
Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Tony    Curtis    Spivey   appeals    the   district   court’s   order

denying his 18 U.S.C. § 3582(c)(2) (2012) motion for reduction

of sentence.    We have reviewed the record and find no reversible

error.      Accordingly, we affirm for the reasons stated by the

district court.       United States v. Spivey, No. 4:11-cr-00055-AWA-

DEM-19 (E.D. Va. Feb. 11, 2016).          We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                  AFFIRMED




                                     2